 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EDUARDO QUINTANAR, JR.,                               No. 1:18-cv-01403-DAD-SKO

12                         Plaintiff,
13            v.                                            ORDER GRANTING PARTIES’
                                                            STIPULATION TO STAY ACTION
14    COUNTY OF STANISLAUS, et al.,                         PENDING RESOLUTION OF CRIMINAL
                                                            PROCEEDINGS
15                         Defendants.
                                                            (Doc. No. 6)
16

17

18           Pursuant to the parties’ stipulation (Doc. No. 6), it is hereby ordered that:

19                 1. The present action shall be stayed pending resolution of related criminal

20                    proceedings pending in state court;

21                 2. The deadline for defendants to file a responsive pleading to plaintiff’s complaint

22                    shall be sixty (60) days after the stay is lifted;

23                 3. The initial scheduling conference set for January 24, 2019, at 9:45 a.m. in

24                    Courtroom 7 before Magistrate Judge Sheila K. Oberto shall be vacated and reset

25                    as soon as practicable after the parties notify the court that the criminal

26                    proceedings have been resolved; and

27   /////

28   /////
                                                           1
 1              4. The parties shall file a status report no later than March 27, 2019, and then every

 2                 90 days thereafter while this stay is in effect, informing the court of the status of

 3                 the related criminal proceedings and whether a continuation of the stay is

 4                 necessary.

 5   IT IS SO ORDERED.
 6
       Dated:     January 2, 2019
 7                                                     UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
